Citation Nr: 1028189	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-36 054	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for an unspecific lung 
condition, claimed as due to asbestos exposure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to October 1978. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  


FINDING OF FACT

The Veteran died in March 2010. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this appeal. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  Records received from the Social Security Administration 
confirm that the Veteran died on March [redacted], 2010.  As a matter of 
law, Veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


